This is a suit by an attorney for professional services rendered Mrs. Simon in connection with a suit against her husband for separation. It is brought against her husband, Dr. Simon, under the authority of Gosserand v. Monteleone, 159 La. 316, 105 So. 356, 42 A. L. R. 310. Plaintiff claimed $750 and was awarded $350 by the trial court. Defendant has appealed, and plaintiff has answered the appeal, asking for an increase in the award.
Liability is admitted. The sole question at issue is the value of plaintiff's services. The services rendered consisted of a number of office conferences and the preparation of a petition for separation, application for injunction, impounding the community, rule for alimony and for custody of a child. The case was not tried, but on the day fixed for trial was discontinued by plaintiff at the request of Mrs. Simon, who reported that she had been reconciled to her husband. The preparation of the petition was somewhat out of the ordinary, and required more than perfunctory service, since the details which go to make up the charge of cruelty, upon which the suit was based, are out of the ordinary and necessitated more than the usual attention.
The question of the value of a lawyer's services is not always easy to estimate, and is a subject concerning which there might be honest difference of opinion, and one which we approach with an appreciation of its delicacy. Results obtained, financial condition of client, ability of counsel, are factors to be considered in reaching a conclusion concerning the value of legal services. Plaintiff is a reputable lawyer of high standing at this bar, and his services are in consonance with the best practices of the profession. Defendant, vicariously liable for a debt incurred by his wife, is a man of moderate income and with little or no property. Under all the circumstances, we believe the amount awarded by our brother below to be fair and reasonable.
For the reasons herein assigned, the judgment appealed from is affirmed.
Affirmed.